Case 1:20-cv-01212 ECF No.1, PagelD.1 Filed 12/16/20 Page 1 of 14

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
WILLIAM L. RIVARD, Case No.
Plaintiff, Hon,

V
MENDON COMMUNITY SCHOOL DISTRICT,

Defendant.

 

rec(@beckchapman.com

terminating his employment. A primary reason for Defendant’s adverse actions was

Ross E, Chapman (P27443)
BECK & CHAPMAN, P.C.
Attorney for Plaintiff

850 E. Michigan Ave., Suite 435
Kalamazoo, MI 49007
269-349-1400

COMPLAINT

Plaintiff, William L. Rivard, by and through his attorneys, and complains against
the Defendant as follows:
1. Defendant Mendon Community School District forced Plaintiff, William Rivard,

to resign his teaching position in lieu of Defendant not renewing his contract and

 

BECK & CHAPMAN, P.C.

ATTORNEYS at LAW

 

Columbia Plaza Building
350 Bast Michigan Avenue
Suite 435
Kalamzoo, Michigan 49007
Tel: (269) 349-1400
Fax: (269) 349-1417

 

discrimination due to Plaintiff's disability and/or perceived disability. Defendant
penalized Plaintiff for the reasonable accommodations of medical leave absences that

he required, and which were authorized by Defendant. Defendant failed to inquire of

 

 
Case 1:20-cv-01212 ECF No.1, PagelD.2 Filed 12/16/20 Page 2 of 14

Rivard vy Mendon Community School District
Case No,

Plaintiff and/or his medical providers whether the absences for the following school
year would be likely or unlikely to continue. Defendant failed to initiate any interactive
process with Plaintiff, a violation of law. Understanding its jeopardy under the law,
Defendant orchestrated a plan to force Plaintiff to resign in lieu of Defendant not

renewing his contract due to his disability.

JURISDICTION AND PARTIES
2. Original federal question jurisdiction over this private suit to enforce civil rights is
conferred on this court by 42 USC § 12117, 42 USC § 2000e-5()(3), 29 USC §
626(c)(1) and 28 USC § 1331, 28 USC § 1332, Supplemental jurisdiction over
Plaintiff’s claims under Michigan state disability discrimination law is conferre’: on this
court by 28 USC § 1367(a).
3. The amount in controversy exceeds Seventy-Five Thousand ($75,000) Deilars.
4. Venue is properly laid in the U.S. District Court for the Western District of
Michigan pursuant to 28 USC § 1391(b) because: the unlawful employment practices
occurred in this District; Plaintiff formerly worked for Defendant in this District when

Plaintiff experienced Defendant’s unlawful employment practices and his resultant

| damages; and Plaintiff would be employed by Defendant in this District in the absence

of Defendant’s unlawful employment practices.

5. Plaintiff is a resident of Illinois.

 

BECK & CHAPMAN, P.C.

ATTORNEYS at LAP

 

Columbia Plaza Building
350 Enst Michigan Avenue
Suite 435
Kalamzoo, Michigan 49007
‘Tel: (269) 349-1400
Fax; (269) 349-1417

 

6. Defendant Mendon Community School District is duly organized school district
established under Michigan law.

7. Defendant is located in the County of St. Joseph, State of Michigan.

 

 
Case 1:20-cv-01212 ECF No.1, PagelD.3 Filed 12/16/20 Page 3 of 14

Rivard v Mendon Community Schoo! District

Case No.

8. Plaintiff filed a charge of employment discrimination due to his disability with the
Equal Employment Opportunity Commission (EEOC) within three hundred (300) days
of the commission of the unlawful employment practice alleged in this complaint.

9. Plaintiff was issued a Notice of Right to Sue by the Detroit Field Office of the
U.S. Equal Employment Opportunity Commission, dated 9/24/20. It was received by
Plaintiff 6n 10/5/20,

10, No more than ninety (90) days have elapsed since the Notice of Right to Sue was
received by Plaintiff.

11. All administrative exhaustion requirements under the applicable statutes have

been satisfied.

STATEMENT OF FACTS
12. Plaintiffis thirty (30) years old; his birthdate is 12/3/1990.
13. Plaintiffis a teacher.
14. Plaintiff is certified in the State of Michigan to teach at the secondary schoo!
level, specifically science.
15. Plaintiff began his employment with the Defendant on 8/28/15.
16. Plaintiff was a science teacher with Defendant.
17. Plaintiffhad annual written contracts with Defendant, each of which was renewed

for the following schoo! year except his annual written employment contract for the

 

BECK & CHAPMAN, P.C.

ATTORNEYS at LAW

 

Columbia Plaza Building
350 Bast Michigan Avenue
Suite 435
Kalamzoo, Michigan 49007
Tel: (269) 349-1400
Fax: (269) 349-1417

 

2018 — 2019 school year that was not renewed.
18. In the first year of his employment, the 2015 - 2016 school year, Plaintiff was

evaluated as “effective.”

 

 
Case 1:20-cv-01212 ECF No.1, PagelD.4 Filed 12/16/20 Page 4 of 14

Rivard vy Mendon Community School District
Case No.

19, After the first year of his employment with Defendant, Plaintiff's employment
contract was renewed.

20. Inthe second year of his employment, the 2016 - 2017 school year, Plaintiff was
evaluated as “effective.”

21. After the second year of his employment with Defendant, Plaintiff's employment
contract was renewed.

22. In the third year of employment, school year 2017 — 2018, Plaintiff began to
experience physical symptoms that adversely affected his performance, including:
increasing headaches; fatigue; difficulty with concentrating, taking longer to do things;
decreased motivation with everything including work; reduced energy level; wide
swings in emotions.

23. These physical symptoms affected Plaintiff's capability of doing his job.

24, In the third year of his employment, school year 2017 — 2018, Plaintiff was
evaluated as “minimally effective” (instead of the “effective” evaluation that Plaintiff
had received in the prior two (2) years).

25. After the third year of his employment with Defendant, Plaintiff's employment

contract was renewed,

| 26. Plaintiff has a history of a disability, to-wit childhood leukemia and consequences

from radiation treatment for the leukemia including kidney cysts ruptures and surgeries

required for these post-leukemia and treatment consequences.

 

BECK & CHAPMAN, P.C,

ATTORNEYS al LAW

 

Columbia Plaza Building.
350 East Michigan Avenus
Suite 435
Kalamzoo, Michigan 49007
‘Fel: (269) 349-1400
Bax: (269) 349-1447

27, Plaintiffs history of a disability includes a brain tumor,
28. Plaintiffs history of a disability includes the need for his disability to receive

periodic medical attention and monitoring.

 

 

 
Case 1:20-cv-01212 ECF No.1, PagelD.5 Filed 12/16/20 Page 5 of 14

Rivard v Mendon Community School District
Case No,

29, This requirement for the periodic medical attention and monitoring of Plaintiff's
disability will likely continue throughout Plaintiff's life.

30, Plaintiffs brain tumor was another consequence of his radiation treatment for the
leukemia.

31. Plaintiffs history ofa disability as pled in the preceding paragraphs results in a
physical impairment that substantially limits one or more of Plaintiff's major life
activities, including sitting for long periods, standing, lifting, pervasive pain and other
discomfort, medical attention and monitoring, and working.

32. In September 2018, Plaintiff was diagnosed with having a brain tumor.

33. Plaintiffs brain tumor had been growing for at least the preceding year or more
prior to the diagnosis.

34. The growing brain tumor was the cause of Plaintiff's physical symptoms that he
began to experience during the 2017 — 2018 school year as previously pled,

35. Plaintiff underwent surgery pertaining to his brain tumor on 9/21/18.

36, Plaintiffs disabling health condition as pled in the preceding paragraphs results in
a physical impairment that substantially limits one or more of Plaintiffs major life
activities, including sitting for long periods, standing, lifting, pervasive pain and other
; discomfort, medical attention and monitoring, and working.

37. Following Plaintiff's brain surgery, Plaintiff had thirty-three (33) radiation

treatments.

 

BECK & CHAPMAN, P.C.

ATTORNEYS at hdl?

 

Columbia Plaza Building
350 East Michigan Avenuc
Suite 435
Kalumzoo, Michigan 49007
Tel; (269) 349-1400
Fax: (269) 349-1417

38. Despite the disabling conditions as pled in the preceding paragraphs, Plaintiff was
very capable of fulfilling and exceeding the requirements for his teaching position

following his brain surgery and treatment.

 

 

 
Case 1:20-cv-01212 ECF No.1, PagelD.6 Filed 12/16/20 Page 6 of 14

Rivard v Mendon Community School District
Case No.

39. Plaintiff was able to return to work and to fulfill all essential functions of his
teaching assignment with Defendant on 1/21/19.

40. Plaintiffs return to work on 1/21/19 was essentially at the commencement of the
spring semester,

41. Plaintiff was required to be absent from work and unable to fulfill his teaching
assignment with Defendant essentially during the entire fall semester and for the
beginning of the spring semester, 9/17/18 - 1/21/19.

42. Plaintiff inquired about whether Defendant required medical information or
certification pertaining to his disabling health conditions.

43. Defendant told Plaintiff that it required no medical information or certification
pertaining to Plaintiff's disabling health conditions,

44, Defendant was well aware of Plaintiff's disabling health conditions because
Plaintiff informally told Defendant verbally and in writing of his condition and
treatment and kept Defendant informed of his treatment.

45. After returning to work to resume his teaching duties with Defendant for the
spring semester, 2018 —- 2019 school year, Plaintiff was required to be absent for
approximately twenty-one (21) days during the spring semester.

| 46. Plaintiff's work absences during the spring semester, 2018 — 2019 school year,
were due to required continuing treatment and follow-up for his brain tumor and

treatment for his kidney issues periodically required, and incidental normal health

 

BECK & CHAPMAN, P.C.

ATTORNEYS al LAI

 

Columbia Plaza Building
356 Bast Michigan Avcnuc
Sulte 435
Kalamzoa, Michigan 49007
Tel: (269) 349-1400
Pax: (269) 349-1417

issues.
47, During the course of the 2018 -- 2019 school year, including the spring semester

when Plaintiff was able to work, until 6/5/19, Defendant did not inform Plaintiff of any

 

 

 
Case 1:20-cv-01212 ECF No.1, PagelD.7 Filed 12/16/20 Page 7 of 14

Rivard v Mendon Community School District

Case No.

alleged deficiencies in his performance that would lead to a non-renewal of his contract
and employment termination.

48. On 6/5/19, Plaintiffs principal met with Plaintiff.

49. During the meeting, Plaintiff was told verbally by his principal that Defendant
would not be renewing Plaintiff's employment contract.

50. During the meeting, Piaintiff was not told of the reason or reasons why his
employment contract would not be renewed, other than being told that the non-renewal
was due to Plaintiff having two (2) consecutive minimally effective evaluations.

51. Prior to the meeting on 6/5/19, Plaintiff had never been informed, cither verbally

| or in writing, that his employment contract would not be renewed.

52. At no time was Plaintiff informed, either verbally or in writing, why his contract
would not be renewed, other than being told on 6/5/19 that the non-renewal was
because of two (2) consecutive “minimally effective” evaluations.

53. At the meeting of 6/5/19, Plaintiff was told by his principal that he had two (2)
options — he could resign; he could not resign, in which case the matter of Plaintiff's
termination would be taken up by Defendant’s school board.

54. Plaintiff's principal told Plaintiff during the meeting that Plaintiff would be

| tequired to resign by the end of the school day on the day of the meeting or Defendant

would proceed with formal non-renewal of his contract resulting in termination.

55. Plaintiff reasonably concluded that his options were to either accept a forced

 

BECK & CHAPMAN, P.C.

ATTORNEYS at LAF

 

Columbia Plaza Building
350 East Michigan Avenue —
Suite 435
Kalamzoo, Michigan 49007
Tel: (269) 349-1400
Fax: (269) 349-1417

 

resignation and resign or be terminated.
56. On the date of this meeting, the school day was 4 day.

57. The meeting with Plaintiff's principal was first thing in the morning on that day.

 

 
Case 1:20-cv-01212 ECF No.1, PagelD.8 Filed 12/16/20 Page 8 of 14

Rivard vy Mendon Community School District
Case No.

58. The end of the school day was at or slightly before noon.

59, The deadline for an acceptance of the forced resignation was four (4) hours or less
after the forced resignation initiative was conveyed.

60. Due to his teaching responsibilities pertaining to final exams with his students
during fhe 4 day of school on 6/5/19, Plaintiff was unable to talk to anyone about the
ultimatum of the forced resignation or to otherwise reasonably consider the two (2)
options that had been presented to him by his principal.

61. A resignation letter, drafted by Defendant, was presented to Plaintiff at the end of
the % school day on 6/5/19,

62. Plaintiff signed the resignation letter that was presented to him,

63. By its actions pertaining to forcing Plaintiff to resign from his employment with
Defendant, Defendant intentionally created a coercive atmosphere which undermined
Plaintiff's free will.

64. By its actions pertaining to forcing Plaintiff to resign from his employment with
Defendant, Defendant deprived Plaintiff of his unfettered will.

65. Plaintiff was under duress when he signed the resignation letter.

66. Plaintiff was illegally compelled or coerced to sign the resignation letter out of

| fear of serious injury to his person, reputation, or fortune.

67. Asaconsequence of his forced resignation, Plaintiff's employment contract was

not renewed, and his employment with Defendant was terminated.

 

BECK & CHAPMAN, B.C.

ATTORNERS at LAI

 

Columbia Plaza Building
350 Bast Michigan Avenue
Suite 435
Kalamzoo, Michigan 49007
Tol: (269) 349-1400
Fax: (269) 349-1417

68. As aconsequence of his forced resignation, Plaintiff's employment with

Defendant was terminated effective 7/1/19.

 

 

 
Case 1:20-cv-01212 ECF No.1, PagelD.9 Filed 12/16/20 Page 9 of 14

Rivard v Mendon Community School District
Case No.

69. Had Plaintiffs employment contract been renewed for the 2019 — 2020 school
year, at the end of that year Plaintiff would have been eligible for tenure.

70. After 7/1/19, Plaintiffhas had no adverse health consequences from his disabling
medical conditions that would have even minimally interfered with his teaching
responsibilities.

71. After 7/1/19, Plaintiff's disabling medical conditions have not required medical
attention that would have required Plaintiff's absences from work with Defendant other

than routine absences anticipated for any other employee of Defendant.

COUNT I
DISABILITY DISCRIMINATION, AMERICANS WITH DISABILITIES ACT
72. Plaintiff incorporates by reference all preceding paragraphs.
73. Defendant is a person within the meaning of 42 USC § 12111(5)(A), the
Americans with Disability Act (“ADA”).
74. Defendant meets all of the requirements for employer status under the ADA, 42
USC § 12111(5)(A).

75. Plaintiff is an individual with a disability within the meaning of 42 USC §

| 12102(1) of the ADA.

76. Plaintiffis an individual who did and could perform all the essential functions of

his job as a science teacher, with or without a reasonable accommodation. 42 USCS §

 

BECK & CHAPMAN, B.C.

ATTORNEYS at LAF

 

Columbia Plaza Building
350 Bast Michigan Avenue
Suite 435
Kalamzoo, Michigan 49007
Tel: (269) 349-1400
Fax: (269) 349-1417

 

12111(8), ADA.
77, Defendant terminated Plaintiff's employment because of his disability. 42 USC §

12112(a), ADA.

 

 
frase 1:20-cv-01212 ECF No.1, PagelD.10 Filed 12/16/20 Page 10 of 14

Rivard v Mendon Community School District
Case No.

78. After accommodating Plaintiffs disability by allowing his medical leave absences
from work due to his disabling health conditions in the fall semester, 2018 — 2019
school year, Defendant forced Plaintiff to resign from his employment because of
Plaintiffs reasonable medical leave absences from work.

79, Defendant penalized Plaintiff for his leave absences from work due to his
disabling health conditions in the fall semester, 2018 -- 2019 school year by evaluating
his performance for the school year as “minimally effective.”

80. Defendant failed to engage in an interactive process with Plaintiff to determine a
‘reasonable accommodation for Plaintiff, if any. 29 C.F.R. § 1630.2(0}(3).

81. By failing to engage in an interactive process with Plaintiff and to reasonably
accommodate Plaintiff? s disability, Defendant violated the law. 42 USC § 12112(a).
82. Plaintiff was regarded by Defendant as having an impairment that prevented him
from fulfilling the responsibilities of his employment position.

83. Defendant’s conclusion that Plaintiff had an impairment that prevented him from
fulfilling the responsibilities of his employment position with or without an
accommodation was false.

84. Defendant, by its actions in the preceding paragraphs, constructively terminated

| Plaintiff's employment in violation of law.

85. The termination of Plaintiff's employment was a consequence of Defendant’s

false conclusion that Plaintiff had an impairment that prevented him from fulfilling the

 

responsibilities of his employment position with or without an accommodation.

BECK & CHAPMAN, EC. 1 36, The termination of Plaintiff's employment violated the law. 42 USC §

ATTORNEYS at LAF

Columbia Plaza Building -

350 Fast Michigan Avenue 121 02¢ 1 (CO); 42 USC § 121 02(3).
Suite 435
Kalanzoo, Michigan 49007
Tol: (269) 349-1400
Fax: (269) 349-1417

 

10

 

 

 
Ihase 1:20-cv-01212 ECF No.1, PagelD.11 Filed 12/16/20 Page 11 of 14

Rivard y Mendon Community School District
Case No.

87. Defendant conducted itself with discriminatory animus, malice, and with reckless
indifference to Plaintiff’s federally protected rights.
88. As adirect and proximate result of Defendant’s discrimination on the basis of
disability and/or perceived disability, Plaintiff has sustained injuries and damages
including, but not limited to: loss of earnings and earning capacity; loss of fringe and

é
retirement benefits; loss of Teacher Loan Forgiveness benefits; loss of career
opportunities including the opportunity for tenure; humiliation and embarrassment;
mental anguish; emotional distress; medical expenses; and loss of the ordinary

pleasures of everyday life, including the right to pursue the gainful occupation of his

choice,

COUNT II
DISABILITY DISCRIMINATION, PERSONS WITH DISABILITIES CIVIL
RIGHTS ACT (PDCRA), MCL § 37.1101 FT. SEQ.
89. Plaintiff incorporates by reference all preceding paragraphs.
90. Plaintiff was and is a “person with a disability” as defined by law. MCL §
37.1103(h).
| 91. Plaintiff was and is an “employee” as defined by law. MCL § 37.1201(a).
92. Defendant was and is an “employer” of Plaintiff as defined by law. MCL §

~ 37.1201(b).

 

93. Plaintiff has a disability as defined by law. MCL § 37.1103.

BECK & CHAPMAN, EC. |) 4. Plaintiff has a determinable physical characteristic which results from disease,

ATTORNEYS af LAW

 

350 fe iio ee, injury, congenital condition of birth, or functional disorder, and the characteristic

Suite 435
Kalamzoa, Michigan 49007
Tei: (269) 349-1400
Vax: (269) 349-1417

11

 

 

 
(Case 1:20-cv-01212 ECF No.1, PagelD.12 Filed 12/16/20 Page 12 of 14

Rivard v Mendon Community School District
Case No.

substantially limits 1 or more of his major life activities and is unrelated to his ability to
perform the duties of his job with Defendant. MCL § 37.1103(d}()(A); MCL §
37.1103(1)(i).

95. Plaintiff has a history of a determinable physical characteristic, MCL §
37.1103(d)(ii).

96. Plaintiff's disabling condition has affected and affects one or more major life
activities.

97. Plaintiffs major life activities have been substantially limited, based upon the
nature and severity of Plaintiff's disabling condition.

98. Defendant discriminated against Plaintiff with respect to the terms, conditions, or
privileges of his employment because of his disability and/or his perceived disability
that is unrelated to his ability to perform the duties of his job, MCL § 37.1202(b).

99. Defendant limited, segregated, or classified Plaintiff in a way which deprived him
or tended to deprive him of employment opportunities or otherwise adversely affected
his status as an employee because of his disability and/or his perceived disability that is
unrelated to his ability to perform the duties of his job. MCL § 37.1202(c).

100. After accommodating Plaintiffs disability by allowing his medical leave absences
| from work due to his disabling health conditions in the fall semester, 2018 — 2019
school year, Defendant forced Plaintiff to resign from his employment because of

Plaintiff’s reasonable medical leave absences from work.

 

101. Defendant penalized Plaintiff for his leave absences from work due to his

BECK & CHARMAN, PC. |! disabling health conditions in the fall semester, 2018 — 2019 school year by evaluating

ATTORNEYS at LAF

 

columbia Kaz Building his performance for the school year as “minimally effective.” Defendant, by its actions

4350 East Michigan Avenue
Suite 435
Kalamazoo, Michigan 49007
Tel: (269) 349-1400
Fax; (269) 349-1417

12

 

 

 
ase 1:20-cv-01212 ECF No.1, PagelD.13 Filed 12/16/20 Page 13 of 14

Rivard v Mendon Community School District
Case No.

in the preceding paragraphs, constructively terminated Plaintiff's employment in
violation of law.

102. As a direct and proximate result of Defendant’s discrimination on the basis of
disability and/or perceived disability, Plaintiff has sustained injuries and damages
including, but not limited to: loss of earnings and earning capacity; loss of fringe and
retirement benefits; loss of Teacher Loan Forgiveness benefits; loss of career
opportunities including the opportunity for tenure; humiliation and embarrassment;
mental anguish; emotional distress; medical expenses; and loss of the ordinary
pleasures of everyday life, including the right to pursue the gainful occupation of his

choice,

RELIEF

WHEREFORE, Plaintiff asks the Court to enter Judgment in Plaintiff's favor
and against Defendant, as follows:
1. Order Defendant to make Plaintiff whole, by providing appropriate back pay with
prejudgment interest, and front pay in licu of reinstatement, in amounts to be
determined at trial, and all other affirmative legal and equitable relief necessary to
; eradicate the effects of its unlawful employment practices; |
2. Order Defendant to pay Plaintiff liquidated, compensatory, and punitive damages

in an amount to be determined at trial;

 

3. Order Defendant to pay Plaintiff his reasonable attorney’s fees and costs and other

BECK & CULAPMAN, PC.

ATTORNEYS at LAIF

legal expenses incurred by Plaintiff;

 

Columbia Piaza Building
350 Kost Michigan Avenue
Suite 435
Kalamzoo, Michigan 49007
‘Tek: (269) 349-1400
Fax: (269) 349-1417

13

 

 

 
(ase 1:20-cv-01212 ECFNo.1, PagelD.14 Filed 12/16/20 Page 14 of 14

Rivard vy Mendon Community School District
Case No.

4. Order Defendant to pay Plaintiff an additional amount to offset the negative tax
consequences of the balance of the court’s award, in order to effectuate the essential
purpose of the remedial goal expressed in the statutes, of making whole the victim of
discrimination;

5. Award such other legal and equitable relief as the court deems appropriate and

just.

A jury trial is demanded as to all issues triable to a jury. FRCVP 38.

BECK & CHAPMAN, P.C.

Dated: 12/16/2020 S/ Ross E. Chapman
Ross E. Chapman
Attorney for Plaintiff

 

BECK & CHAPMAN, P.C.

ATTORNEYS at LAW

 

Columbia Plaza Building
350 Enst Michigan Avene
Suite 435
Xalamzoo, Michigan 49007
Tel: (269) 349-1400
Fax: (269) 349-1497

14

 

 

 
